Exhibit 10.65

 

 

 

Notice of Grant of Stock Options      

Palm, Inc.

ID: 94-3150688

950 W. Maude Ave

Sunnyvale, CA 94085-2801

 

 

 

Name:

Address:

  

Option No.:

Plan:

ID:

     P09

 

 

Effective                      (the “Grant Date”), you have been granted a
non-qualified stock option (this “Option”) to buy          shares of Palm, Inc.
(the “Company”) Common Stock (the “Shares”) at an exercise price of $        
per share.

This Option is granted under the Company’s 2009 Stock Plan, as it may be amended
from time to time (the “Plan”).

This Option is not immediately exercisable. This Option will become exercisable
in accordance with the vesting schedule below. On any scheduled vesting date,
vesting will occur only if you are still a Service Provider on the scheduled
vesting date. If you cease to be a Service Provider for any reason, all of your
unvested Shares will cease vesting and be forfeited, unless and to the extent
otherwise provided in an employment agreement or other individually negotiated
document between you and the Company.

 

% of Shares

  

Vesting Schedule

 

This Option will vest in full on the [                    ] anniversary of the
Grant Date. This Option will expire on the seventh anniversary of the Grant Date
(the “Expiration Date”). However, if you cease to be a Service Provider, this
Option may expire sooner. If you cease to be a Service Provider for a reason
other than your death or Disability, this Option will expire three months after
you cease to be a Service Provider or on the Expiration Date, whichever is
earlier. If you cease to be a Service Provider because of your death or
Disability, this Option will expire twelve months after you cease to be a
Service Provider or on the Expiration Date, whichever is earlier. Until this
Option expires, you may exercise any vested but unexercised Shares. Capitalized
terms that are not defined in this Notice of Grant or the Option Agreement have
the same meaning as in the Plan.

By accepting this Option, you (the “Optionee”) and the Company both agree that
this Option is granted under and governed by all of the terms and conditions of
this Notice of Grant, the Plan and the Option Agreement provided to you with
this Notice. Your acceptance of this Option confirms that you have carefully
read and understand this Notice of Grant, the Plan and the Option Agreement and
that you have had an opportunity to obtain the advice of counsel before
accepting this Option. By accepting this Option, you agree to accept as binding,
conclusive and final all decisions or interpretations of the Administrator
regarding any questions relating to the Plan, this Notice or the Option
Agreement. You also agree to promptly notify the Company in writing if your
address as shown above changes.

 

 